375 U.S. 15 (1963)
STATE CORPORATION COMMISSION OF KANSAS
v.
UNITED STATES ET AL.
No. 217.
Supreme Court of United States.
Decided October 14, 1963.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS.
Byron M. Gray and Robert Londerholm for appellant.
Solicitor General Cox, Assistant Attorney General Orrick, Robert B. Hummel, Robert W. Ginnane and Stanton P. Sender for the United States et al.
Harvey Huston and Roth A. Gatewood for railroad appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted.